 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDWelfed Catfish, Inc. and United Food and Commer-cial Workers International Union, AFL-CIO,CLC. Case 26-CA-8770March 25, 1981DECISION AND ORDERUpon a charge filed on December 8, 1980, byUnited Food and Commercial Workers Internation-al Union, AFL-CIO, CLC, herein called theUnion, and duly served on Welfed Catfish, Inc.,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the ActingRegional Director for Region 26, issued a com-plaint on December 17, 1980, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the chargeand complaint were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 30,1980, following a Board election in Case 26-RC-6213, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about November 25, 1980,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On December 29,1980, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint, submitting an affirmative de-fense, and requesting that the complaint be dis-missed.On January 29, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 5,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed an opposition to the Motion forSummary Judgment.Upon the entire record in this proceeding, theBoard makes the following:I Official notice is taken of the record in the representation proceed-ing, Case 26-RC-6213, as the term "record" is defined in Sees. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.255 NLRB No. 40Ruling on the Motion for Summary JudgmentIn its answer and opposition to the Motion forSummary Judgment Respondent admits that it hasfailed to recognize and bargain with the Union.However, Respondent asserts that the Certificationof Representative is invalid and that its refusal tobargain is justified, contending that all of its objec-tions should have been sustained or at least havegone to a hearing.A review of the entire record, including that inCase 26-RC-6213, reveals that pursuant to a Stipu-lation for Certification Upon Consent Election ap-proved by the Acting Regional Director forRegion 26, on May 29, 1980, an election was con-ducted on June 27, 1980. The tally was 90 for, and41 against, the Union, with 3 challenged ballots, aninsufficient number to affect the results. Respond-ent filed objections which, in substance, allegedthat the Union (1) promised employees economicrewards; (2) threatened employees with physicaland economic retaliation if they did not support theUnion; (3) used supervisors as its agents to solicitcards and votes and to interrogate and threaten em-ployees.After investigating Respondent's objections, theActing Regional Director, on August 13, 1980,issued his Report on Objections in which he foundinsufficient evidence to warrant setting aside theelection and thus recommended that Respondent'sobjections be overruled in their entirety. Thereaf-ter, Respondent filed timely exceptions to theActing Regional Director's report and recommen-dations, contending that its objections should havebeen sustained or at least have gone to a hearing.On October 30, 1980, the Board issued its Decisionand Certification of Representative,2adopting theActing Regional Director's findings and recom-mendations and certifying the Union.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.sAll issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. We2 Not reported in volumes of Board Decisions.3 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c). WELFED CATFISH, INC.269therefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Mississippi corporation with anoffice and place of business in Belzoni, Mississippi,where it is engaged in the business of processingfarm-raised catfish. During a representative 12-month period, Respondent sold and shipped fromits Belzoni facility products, goods, and materialsvalued in excess of $50,000 directly to points out-side the State of Mississippi, and purchased and re-ceived products, goods, and materials valued inexcess of $50,000 directly from points outside theState of Mississippi.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUnited Food and Commercial Workers Interna-tional Union, AFL-CIO, CLC, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees, in-cluding shipping department employees, truck-drivers, the live room counter, and the proc-essing counter, employed by the Employer atits Belzoni, Mississippi, processing plant, ex-cluding all office clerical employees, watch-men, guards and supervisors as defined in theAct.2. The certificationOn June 27, 1980, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Acting Re-gional Director for Region 26, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton October 30, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about November 6, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about November 25, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceNovember 25, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(I) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent corn-WELFED CATFISH, INC. 269 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDmences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Welfed Catfish, Inc., is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2. United Food and Commercial Workers Inter-national Union, AFL-CIO, CLC, is a labor organi-zation within the meaning of Section 2(5) of theAct.3. All production and maintenance employees,including shipping department employees, truck-drivers, the live room counter, and the processingcounter, employed by the Employer at its Belzoni,Mississippi, processing plant, excluding all officeclerical employees, watchmen, guards, and supervi-sors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since October 30, 1980, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about November 25, 1980,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Welfed Catfish, Inc., Belzoni, Mississippi, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Food andCommercial Workers International Union, AFL-CIO, CLC, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All production and maintenance employees, in-cluding shipping department employees, truck-drivers, the live room counter, and the proc-essing counter, employed by the Employer atits Belzoni, Mississippi, processing plant, ex-cluding all office clerical employees, watcl.men, guards and supervisors as defined in theAct.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Belzoni, Mississippi, locationcopies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 26, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 26,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted ByOrder of the National Labor Relations Board" shall read "Posted Pursu-ant To a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." WELFED CATFISH, INC.271APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith United Food and Commercial WorkersInternational Union, AFL-CIO, CLC, as theexclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production aid maintenance employees,including shipping department employees,truckdrivers, the live room counter, and theprocessing counter, employed by the Em-ployer at its Belzoni, Mississippi, processingplant, excluding all office clerical employ-ees, watchmen, guards and supervisors asdefined in the Act.WELFED CATFISH, INC.